Motion by appellant to vacate order dated March 9, 1959, dismissing his appeal from a judgment of conviction, granted; order vacated. Motion by appellant to dispense with printing on his appeal from said judgment and on his appeal from an order denying, after a hearing, his coram, nobis application, granted. The appeals will be heard together, on the original papers (including the typed minutes) and on appellant’s typewritten brief, which shall include a copy of the opinions, if any, of the court below. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. Appellant’s time to perfect the appeals is enlarged to the October Term, beginning October 2, 1961; appeals ordered on the calendar for said term. Motion for assignment of counsel granted. Anthony F. Marra, Esq., 100 Centre Street, New York 13, New York, is assigned as *1006counsel to prosecute the appeals. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.